DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 33-49 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Apr. 2021 has been entered.
 
Election/Restrictions
Applicant’s election of species, SFB, claims 33-35, 39, 41-42, 44-45, and 48-49, in the reply filed on 27 Jul. 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36-38, 40, 43, and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 Jul. 2021.



Status of Claims
	Claims 1-32 are cancelled.  Claims 36-38, 40, 43, and 46-47 are withdrawn.

Response to Amendment
	The amendments filed on 23 Jul. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 19 and 23 under 35 USC 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Suzuki et al. (Nucl. Med. Biol.; published 2011) is withdrawn.
	In view of Applicants amendments, the rejection of claims 19, 23-26, and 29-30 under 35 USC 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011) is withdrawn.
In view of Applicants amendments, the rejection of claims 19, 23-26, and 29-30 under 35 USC 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011), in further view of Ebetino et al. (Phosphorus, Sulfur, and Silicon; published 1996) is withdrawn.
In view of Applicants amendments, the rejection of claims 19 and 23-32 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-20 of US patent No. 8,431,714, in view of Joshi et al. (Cancers; published 2010), Suzuki et al. (Nucl. Med. Biol.; published 2011), and Ebetino et al. (Phosphorus, Sulfur, and Silicon; published 1996) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 35, the limitation of there an alpha-hydroxyl of the geminally bisphosphonate substituted carbon is substituted with H is indefinite because a hydroxyl is necessarily substituted with H.
In claim 44, the limitation of wherein the imaging probe comprises is indefinite because it is not clear what else the imaging probe comprises.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-35, 39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010).

	Kashemirov et al. teach as discussed in the Office action filed on 18 Feb. 2020.  Kashemirov et al. teach specific imaging probes to elucidate the skeletal distribution and cellular uptake of these drugs in bone and other tissues are highly desirable (see pg. 2308).  
    PNG
    media_image1.png
    236
    393
    media_image1.png
    Greyscale
 (see scheme 1).  Compound 11 reads an imaging probe comprising: (1) a nitrogen containing bisphosphonate, risedronate; and (2) a fluorescent label, wherein the fluorescent label is conjugates to bisphosphonate via a 1,2-amino hydroxyl alkyl containing linker wherein the alpha hydroxyl of the gem bisphosphonate is substituted with H..
Kashemirov et al. teach that this linking strategy may be applicable to N-alkylation of other nitrogen containing heterocycles.  Treatment of the N-tBOC-protected linker-drug intermediate 5-7 with TFA yielded the corresponding free amino forms 8-10, which where then readily coupled to 5(6)-carboxyfluorescein via its succinimidyl ester (5(6)-FAM, SE 18) (see pg. 2309).  Kashemirov et al. teach that probe 13 retaines the activity of the parent N-BP.  11 intensely labeled the surface of dentine, demonstrating its high affinity for a physiological mineralized substrate (see pg. 2310).  Kashemirov et al. teach the synthesis of compound 11 where intermediate 6 was dissolved in 2 mL of 0.1 NaHCO3.  The pH of the solution was adjusted to 8.3.  To this solution was added 41.0 mg of 18 in 200 µL DMF.  The pH was adjusted to 8.1.  The reaction mixture was then stirred at rt for 3 h (see SI, pg. 9).
 	Kashemirov et al. do not disclose an imaging probe comprising a 18F PET radionuclide wherein the PET radionuclide is directly conjugate to the bisphosphonate via reacting N-succinimidyl-4-[18F]fluroobenzoate and a nitrogen containing heteroaryl substituted  
    PNG
    media_image2.png
    138
    290
    media_image2.png
    Greyscale
.
	Joshi et al. teach as discussed in the Office action filed on 18 Feb. 2020.  Joshi et al. teach that scintigraphy imaging modality has a key advantage that only trace amounts of the imaging agent are needed for whole body detection.  These tiny amounts do not effect either the biodistribution of the probe or physiological processes involved in its distribution.  The most widely used PET isotope is 18F because of practical reasons associated with half-life of 109.8 min.  PET offers superior resolution and the resolution is intrinsically limited to the distance travelled by the positron before it becomes annihilated.  The most important positron emitter is 18F (see pg. 1256).  Joshi et al. teach a N-succinimidyl-4-[18F]fluorobenzoate (18F-SFB) prosthetic group (see pg. 1273).  Joshi et al. teach a fluorescently labeled bisphosphonate (see pg. 1266).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kashemirov et al. by substituting compound 18 with [18F]SFB (other label) so that the [18F]SFB becomes attached to the N of the magic linker as taught by Joshi et al. because it would advantageously enable a PET imaging probe exploiting the high bone affinity of these compounds for PET imaging.  Claim 42 is a product by process claim.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The 18F-labeled compound, 18F-BP-SFB, made obvious by Kashemirov et al. and Joshi et al. is structurally the same as the 18F-labeled imaging probe of claim 42 because it contains an 18F-SFB attached to the nitrogen of a 1,2-amino hydroxyl alkyl linker attached to the nitrogen of risedronate.

Claims 33-35, 39, 41-42, 44-45, and 48-49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Suzuki et al. (Nucl. Med. Biol.; published 2011).

	Kashemirov et al. teach as discussed above.
	Kashemirov et al. do not disclose a method comprising administering an image probe of claim 33 to a subject in need thereof, and obtaining an image of at least a portion of the subject using PET imaging
	Joshi et al. teach as discussed above.
	Suzuki et al. teach as discussed in the Office action filed on 18 Feb. 2021.  Suzuki et al. report the potential of the 68Ga bone-seeking radiopharmaceutical in the detection of bone metastases (see abstract).  Suzuki et al. teach that the detection of bone metastases via medical imaging plays an important role in patient treatment planning.  One of the most important medical imaging techniques for assessing bone metastases throughout the whole body is radionuclide bone imaging with specific radiotracers (see pg. 1011).  Suzuki et al. teach intravenously administering [68Ga]NOTA-BP into mouse model of osteolytic bone metastasis.  The PET imaging of [68Ga]NOTA-BP was performed at 1 h after injection using a microPET scanner (see pg. 1013).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kashemirov et al. by further administering the imaging probe made obvious by Kashemirov et al. and Joshi et al. to a subject in need thereof suspected of having bone metastasis and obtain an image of at least a portion of the subject using PET scanning for the purpose of PET imaging bone metastasis as taught by Suzuki et al. because it would advantageously enable an important role in patient treatment planning.

s 33-35, 39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Al Jammaz et al. (J. Labelled Cmpd Radiopharm.; published 17 Feb. 2011; see attached 892).

	Kashemirov et al. teach as discussed above.
Kashemirov et al. do not disclose an imaging probe that the synthesized by (a) treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen-containing hetero aryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quatemizing the amino group in the BP-DMABA conjugate; (c)  further reacting the quatemized BP-DMABA conjugate with [18F]fluoride under Kryptofix 222 conditions to yield a final single modality 18F-BP-SFB conjugate imaging probe, providing the imaging probe for in vivo use in a subject.
	Joshi et al. teach as discussed above.
	 Al Jammaz et al. teach the rapid and efficient synthesis of [18F]fluoronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides as potential PET radiopharmaceuticals for melanoma imaging (see title).  Al Jammaz et al. teach that in an attempt to simply nucleophilic radiofluorination reactions to be amenable for automation, a series of [18F]fluoronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides were synthesized using a one-step synthetic approach involving displacement reactions of trimethylammonium-nicotinamide, trimethylammonium-isonicotinamide and trimethylammonium-benzamide precursors (see abstract).  Al Jammaz et al. teach the synthesis of trimethylammonium isonicotinamide, nicotinamide and benzamide triflate precursors (see scheme 2).  Al Jammaz et al. teach radiosynthesis of [18F]fluoroisonicotinamides, [18F]fluoronicotinamides, and [18F]fluorobenzamide compounds (see scheme 3).  Al Jammaz et al. teach that this synthetic approach in comparison to other methods, appears to be 18F]fluoronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides in a shorter synthesis time using a less laborious procedure and being amenable for automation (see pg. 316).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Kashemirov et al. by (a) treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen-containing hetero aryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quatemizing the amino group in the BP-DMABA conjugate; (c)  further reacting the quatemized BP-DMABA conjugate with [18F]fluoride under Kryptofix 222 conditions to yield a final single modality 18F-BP-SFB conjugate imaging probe as taught by Kashemirov et al., Al Jammaz et al. and Joshi et al. because it would advantageously enable 18F-labeling in a single step and shorter reaction time using a less laborious procedure and being amenable for automation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-35, 39, 41-42, 44-45, and 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,431,714, in view of Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011). 


    PNG
    media_image3.png
    83
    131
    media_image3.png
    Greyscale
 with an amino epoxy and further reaction with an activated fluorophore.
	Claims 1-20 of US patent No. 8,431,714 B2 do not claim a 18F-ZOL-SFB.  Claims 1-20 of US patent No. 8,431,714 B2 do not claim a method comprising administering a 18F-ZOL-SFB to a subject in need thereof optionally wherein the subject is suspected of having a bone metastasis; and obtaining an image of at least a portion of the subject using PET scanning.
	Joshi et al. teach as discussed above.
	Suzuki et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the claims 1-20 of US patent No. 8,431,714 B2 by substituting the activated fluorophore with 18F-SFB and optionally administer that probe to a subject suspected of having bone metastases as taught by Joshi et al. and Suzuki et al.  because it would advantageously enable a PET imaging probe exploiting the high bone affinity of these compounds for PET imaging.  Claim 42 is a product by process claim.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the claims 1-20 of US patent No. 8,431,714 B2 by further administering the 18F-ZOL-SFB to subject suspected of having a bone metastasis and imaging the bone of the subject by PET as taught by Suzuki et al. because it would advantageously enable an important role in patient treatment planning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN R. DONOHUE/
Examiner, Art Unit 1618


	/JOHANN R RICHTER/            Supervisory Patent Examiner, Art Unit 1617